1. Those who rely upon the ground that a party has forfeited a legal right, secured to him in due form of law, for the purpose of defeating his enjoyment of that right, must make out the point clearly and satisfactorily, beyond any reasonable doubt or hesitation, because the law does not favor an abandonment, and throws upon a party who seeks to obtain the benefit of a forfeiture the burden of proving it beyond all reasonable question.2. In order to entitle a person to the character of an inventor, and his invention to become the subject of a patent, he must not stop at unsuccessful experiments, but continue until he has brought out a machine producing a useful result; and without this his invention will be worthless to the community, and undeserving the protection of the law.3. Invention, as it respects machines is any new arrangement or combination, whether of old or now parts or materials, producing in its arrangement and combination a useful result.4. The improvement was not simply putting a seat on a machine for the raker, but was the arrangement and combination of the parts of the machine so that the patentee was enabled to obtain room on the machine for the raker, and that he might have the free use of his body and limbs in raking off the grain, avoiding the labor and fatigue and inconvenience of walking. The seat or position of the raker on the. machine was the object had in view, and was the result of his new-*1322arrangement and combination of the different parts of the machine.[0*+"-1 in law's Dig. 301. 314. 420. 443. 472. 544, to the points stated above. Nowhere reported; opinion not now accessible.)